Citation Nr: 1802385	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  16-33 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to an effective date prior to June 16, 2015 for the grant of service connection for left (nondominant) extremity wrist drop.


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran had active service from April 1959 to July 1979.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.


The August 2015 rating decision granted service connection for left (nondominant) extremity wrist drop and assigned a 20 percent rating, effective from June 16, 2015.  The Veteran expressed disagreement with the assigned effective date and the present appeal ensued.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

In a November 2016 written statement, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw the issue of entitlement to an effective date prior to June 16, 2015 for the grant of service connection for left (nondominant) extremity wrist drop.


CONCLUSION OF LAW

The criteria for the withdrawal of the issue of entitlement to an effective date prior to June 16, 2015 for the grant of service connection for left (nondominant) extremity wrist drop have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran perfected an appeal as to the issue of entitlement to an effective date prior to June 16, 2015 for the grant of service connection for left (nondominant) extremity wrist drop in his July 2016 substantive appeal.

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the claimant or the claimant's authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b)(1).

In a November 2016 written statement, prior to the promulgation of a decision in this case, the Veteran expressly requested withdrawal of the issue of entitlement to an effective date prior to June 16, 2015 for the grant of service connection for left (nondominant) extremity wrist drop.  Specifically, he stated that "I do not wish to continue my appeal to the Board of Veterans Appeals and I am withdrawing my appeal."  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  As the Board consequently does not have jurisdiction to review the appeal with respect to that issue, it is dismissed.


ORDER

The appeal as to the issue of entitlement to an effective date prior to June 16, 2015 for the grant of service connection for left (nondominant) extremity wrist drop is dismissed.



____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


